             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 1 of 39



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________________________
                                               )
TEVA PHARMACEUTICALS USA, Inc.,                )
 1090 Horsham Road,                            )
 North Wales, PA 19454,                        )
                                               )
                Plaintiff,                     ) Case No. _____________
                                               )
      v.                                       )
                                               )
ALEX M. AZAR II, in his official capacity      )
as Secretary of Health and Human Services,     )
 200 Independence Ave. S.W.                    )
 Washington, DC 20201;                         )
                                               )
SCOTT GOTTLIEB, M.D., in his official          )
capacity as Commissioner of Food and Drugs,    )
 10903 New Hampshire Ave.,                     )
 Silver Spring, MD 20903;                      )
                                               )
UNITED STATES FOOD AND DRUG                    )
ADMINISTRATION,                                )
 10903 New Hampshire Ave.,                     )
 Silver Spring, MD 20903,                      )
                                               )
                           Defendants.         )
______________________________________________ )

         TEVA PHARMACEUTICALS USA, INC.’S COMPLAINT FOR
               DECLARATORY AND INJUNCTIVE RELIEF

      Teva Pharmaceuticals USA, Inc. (“Teva”) brings this complaint for

declaratory and injunctive relief against Defendants Alex M. Azar II, in his official

capacity as Secretary of Health and Human Services; Scott Gottlieb, M.D., in his

official capacity as Commissioner of Food and Drugs; and the United States Food

and Drug Administration (collectively “FDA”). In support thereof, Teva states the

following:
           Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 2 of 39



                            NATURE OF THE ACTION

      1.     This lawsuit seeks immediate injunctive and declaratory relief that

will bar FDA from depriving plaintiff Teva Pharmaceuticals USA, Inc. (“Teva”) of

its statutory right to 180 days of marketing exclusivity for its generic version of the

brand-name drug Restasis®.      Teva earned that reward because it was the first

generic applicant that complied with the Hatch-Waxman Act’s requirements for

challenging at least one of the patents covering Restasis®. Yet FDA now has ruled

that an applicant which concededly did not comply with those requirements (and

so assumed no risk of patent infringement litigation) nonetheless qualified for 180-

day exclusivity—and thereby blocks every company which did comply with the

statute (and realized the risk of infringement litigation) from qualifying for the

exclusivity period Congress intended as a “reward for generics that stick out their

necks (at the potential cost of a patent infringement suit).” Teva Pharms. USA, Inc.

v. Sebelius, 595 F.3d 1303, 1318 (D.C. Cir. 2010).

      2.     That perverse result is remarkable in its own right.           But it is

particularly startling because FDA took precisely the opposite position for nearly

two decades. Until now, FDA consistently maintained that eligibility for 180-day

exclusivity hinges on a generic applicant submitting a legally valid challenge to the

innovator’s patents that complies with all statutory requirements for such

challenges—including the requirement to notify the brand manufacturer of any

such challenge so that it can evaluate whether to sue the generic applicant for

patent infringement. Not surprisingly, both this Court and the D.C. Circuit agreed

with that commonsense position. See, e.g., TorPharm, Inc. v. Thompson, 260 F.
                                          2
           Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 3 of 39



Supp. 2d 69, 80 (D.D.C. 2003), aff’d sub nom. Purepac Pharm. Co. v. Thompson, 354

F.3d 877, 888-89 (D.C. Cir. 2004).

      3.     While this case arises under a more recent version of the statute than

the one FDA and the courts considered in those decisions, FDA recently

promulgated binding regulations—after formal notice-and-comment rulemaking—

that not only affirmed its longstanding position, but expressly relied on the court

cases upholding that well-settled rule. Abbreviated New Drug Applications and

505(b)(2) Applications—Final Rule (the “MMA Final Rule”), 81 Fed Reg. 69580,

69609 (Oct. 6, 2016) (adopting proposed rule that applicants must “satisfy the notice

requirement of the [Hatch-Waxman] Act … to qualify for 180-day exclusivity”); see

also Abbreviated New Drug Applications and 505(b)(2) Applications—Proposed Rule

(the “MMA Proposed Rule”), 80 Fed. Reg. 6802, 6835 (Feb. 6, 2015) (citing Purepac

to support proposal that a patent challenge is “effective only as of the date that the

applicant has both submitted … the paragraph IV certification and sent the

notice”). FDA’s attempt to jettison that rule in the context of a quasi-adjudicatory

proceeding is thus as procedurally defective as it is substantively baffling.

      4.     Immediate judicial review of FDA’s decision and prompt injunctive

relief are essential. As set forth in greater detail below, FDA already has applied

its decision to strip Teva of its statutory right to 180-day exclusivity for at least one

generic drug product, and there is no question that FDA’s decision will have exactly

the same effect here. Teva thus faces the same significant, imminent, and well-

recognized irreparable harm from FDA’s decision that has led the courts to enjoin



                                           3
           Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 4 of 39



prior FDA decisions—the loss of its statutory right to 180-day exclusivity and tens

of millions of dollars that Teva can never recover from either FDA or its

competitors. That is so, as both this Court and the D.C. Circuit have recognized,

because it is impossible to remediate the loss of 180-day exclusivity once competing

products enter the market: “[A] first applicant’s loss of its statutory entitlement to

the 180-day exclusivity period is irreparable because once lost ‘it cannot be

recaptured.’” Mylan Labs. Ltd. v. FDA, 910 F. Supp. 2d 299, 313 (D.D.C. 2012)

(quoting Apotex, Inc. v. FDA, No. Civ. A. 06-627, 2006 WL 1030151, at *17 (D.D.C.

Apr. 19, 2006), aff’d, 449 F.3d 1249 (D.C. Cir. 2006)); Teva v. Sebelius, 595 F.3d at

1311 (“If we refrained from adjudicating this dispute now, Teva [faces] an injury

that would not be remedied by Teva’s securing 180 days of exclusivity later on.”).

      5.      Consistent with this well-settled precedent, this Court immediately

should declare that FDA’s decision is in excess of FDA’s statutory authority,

arbitrary, capricious, an abuse of discretion and otherwise not in accordance with

law, and enter an injunction barring FDA from depriving Teva of its statutory right

to 180-day exclusivity for generic versions of Restasis® and compelling FDA to

proceed on Teva’s ANDA for its generic version of Restasis® in a manner not

inconsistent with this Court’s ruling.

                                     PARTIES

      6.     Plaintiff Teva is a Delaware corporation with its principal place of

business in North Wales, Pennsylvania.          Teva is a wholly-owned, indirect

subsidiary of Teva Pharmaceutical Industries Ltd., a global pharmaceutical

company organized under the laws of Israel with its principal place of business in
                                          4
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 5 of 39



Israel. Teva is an industry leader in the development, manufacture, and marketing

of generic pharmaceuticals in the United States.

      7.     Defendant Alex M. Azar II is the Secretary of Health and Human

Services (“HHS”) and is the official charged by law with administering the FDCA.

Secretary Azar is sued in his official capacity.      He maintains offices at 200

Independence Ave., S.W., Washington, DC 20204.

      8.     Defendant Scott Gottlieb, M.D., is the Commissioner of Food and

Drugs and has the delegated authority to administer the drug approval provisions

of the Food, Drug, and Cosmetic Act (“FDCA”). Commissioner Gottlieb is sued in

his official capacity. He maintains offices at 10903 New Hampshire Ave., Silver

Spring, MD 20903.

      9.     Defendant FDA is the agency within HHS charged with overseeing,

inter alia, the human drug approval process, including the portions of that process

relevant to this case. Its headquarters is located at 10903 New Hampshire Ave.,

Silver Spring, MD 20903.

                           JURISDICTION AND VENUE

      10.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1331. This action arises under the FDCA, 21 U.S.C. §§ 301 et seq., as amended by

the Drug Price Competition and Patent Term Restoration Act of 1984 (the “Hatch-

Waxman Act” or “Hatch-Waxman”) and the Medicare Modernization Act of 2003

(“MMA”), codified inter alia at 21 U.S.C. § 355 et seq.; the Administrative Procedure

Act (“APA”), 5 U.S.C. §§ 555, 702, and 706; and the Declaratory Judgment Act, 28

U.S.C. §§ 2201-02.
                                         5
               Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 6 of 39



         11.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                               FACTUAL ALLEGATIONS

         A.     The Hatch-Waxman Framework

                1.    Overview

         12.    As modified by the Hatch-Waxman Act and the MMA, the FDCA

establishes the procedure for obtaining FDA approval to sell pharmaceutical

products. 21 U.S.C. § 355 et seq. To obtain approval for brand-name drugs like

Restasis®, manufacturers must file a New Drug Application (“NDA”) that contains

clinical-trial data establishing the proposed drug’s safety and efficacy.              Id.

§ 355(b)(1).1

         13.    Before Hatch-Waxman, generic applicants likewise had to conduct new

clinical trials and file full NDAs—even though generic drugs contain the same

active pharmaceutical ingredients (“APIs”) as their brand-name equivalents and

have the same safety and efficacy profile. That made generic market entry cost-

prohibitive, and patients therefore lacked access to affordable generic medicines.

Hatch-Waxman sought to remove those barriers, increase the availability of generic

drugs, and reduce prescription drug costs. Serono Labs., Inc. v. Shalala, 158 F.3d

1313, 1326 (D.C. Cir. 1998).

         14.    To do so, it authorizes FDA to approve a generic version of a

previously-approved drug so long as the proposed generic drug is “the same as” a

previously-approved drug in certain key respects—the chemical composition of its

1
    Unless otherwise noted, all citations are to the current version of the statute.


                                             6
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 7 of 39



API; the rate at which its API is released into the body (called “bioequivalence” or

“BE”); the drug’s strength (e.g., 50mg or 100mg of API); its route of administration

(e.g., oral or injected); its form (e.g., tablet or capsule); and its labeling. 21 U.S.C.

§ 355(j)(2)(A). Generic applicants seek approval for their products by submitting

Abbreviated New Drug Applications (“ANDAs”) with data establishing those

characteristics. If a proposed generic product meets these “sameness” criteria, the

applicant need not conduct new clinical trials; instead, FDA can approve the

product based on its prior finding that the generic drug’s brand-name equivalent is

safe and effective. Id. § 355(j)(2)(A); see also Mova Pharm. Corp. v. Shalala, 140

F.3d 1060, 1063 (D.C. Cir. 1998).

              2.     The “Paragraph IV” Patent-Challenge Process

       15.    At the same time Hatch-Waxman sought to speed generic approvals, it

recognized that brand manufacturers often hold valuable patents on their products.

Hatch-Waxman thus struck a balance between expediting generic entry and

respecting innovators’ patent rights. Whenever a brand manufacturer believes it

holds valid patent rights on an approved drug, Hatch-Waxman requires that

company to file with FDA “the patent number and the expiration date of any patent

which claims the drug … and with respect to which a claim of patent infringement

could reasonably be asserted [against a generic competitor].” 21 U.S.C. § 355(b)(1);

see also 21 C.F.R. § 314.50(h). The statute then obligates FDA to “publish” and

regularly “revise” a list of all such patent data. Id. § 355(j)(7)(A)(i)-(iii); see also id.

§ 355(c)(2). FDA does so in a resource known as “the Orange Book.” Purepac, 354

F.3d at 880; Am. Bioscience, Inc. v. Thompson, 243 F.3d 579, 580 (D.C. Cir. 2001).
                                             7
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 8 of 39



These intertwined patent-submission and patent-listing requirements thus allow

prospective ANDA applicants to identify patent barriers that might bar them from

entering the market even after FDA approves their products.

       16.    Congress also recognized that the U.S. Patent and Trademark Office

(“PTO”) sometimes issues patents that are not valid or cannot be enforced, and that

generic applicants often seek approval for products that will not infringe the listed

patents—in which case those patents should not delay generic entry. To speed the

resolution of patent disputes between brands and generics so that competition can

start as soon as the law permits, Congress required each ANDA to include “a

certification … with respect to each [Orange Book-listed] patent which claims the

listed drug … or … a use for such listed drug.” Id. § 355(j)(2)(A)(vii); see also 21

C.F.R. § 314.53(f). Four such certifications are available:

       (I) that no patent information was filed for the referenced NDA [a
       “Paragraph I certification”],

       (II) that a listed patent has expired [a “Paragraph II certification”],

       (III) that the generic drug will not be marketed until a listed patent is
       set to expire [a “Paragraph III certification”], or

       (IV) that a listed patent is invalid or will not be infringed by the
       manufacture, use, or sale of the proposed generic drug [a “Paragraph
       IV certification”].

21 U.S.C. § 355(j)(2)(A)(vii).

       17.    Paragraph IV certifications play a vital role in the statutory scheme.

These certifications signal that a generic applicant disputes the innovator’s patent

rights and therefore intends to enter the market before a listed patent is set to

expire. Teva Pharm. USA, Inc. v. Leavitt, 548 F.3d 103, 106 (D.C. Cir. 2008) (Teva

                                            8
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 9 of 39



v. Leavitt) (“The legislative purpose underlying paragraph IV is to enhance

competition by encouraging generic drug manufacturers to challenge the patent

information provided by NDA holders in order to bring generic drugs to market

earlier.”). But in crafting the Paragraph IV challenge process, Congress recognized

that merely telling FDA that a listed patent is invalid, unenforceable, or would not

be infringed accomplishes nothing on its own.       FDA, after all, does not resolve

patent disputes; the federal courts do.       And before Hatch-Waxman, the federal

courts lacked jurisdiction to adjudicate patent disputes before a generic applicant

risked potentially ruinous liability (including potential treble damages) by

committing acts of actual infringement.       35 U.S.C. § 271(a) (cause of action for

infringement); id. § 284 (treble damages).      That made it impossible for generic

applicants to obtain certainty about their rights without risking damages—and the

shadows cast by dubious patents in turn threatened to delay the launch of approved

generics that otherwise could have been on the market.

      18.    So Hatch-Waxman engineered a fix. To help generics obtain certainty

about a listed patent’s coverage without subjecting them to the in terrorem threat of

massive damages, the statute deemed an ANDA applicant’s submission of a

Paragraph IV certification to FDA to be a “highly artificial” act of patent

infringement that immediately can be litigated without subjecting the generic

applicant to damages. 35 U.S.C. § 271(e); Eli Lilly & Co. v. Medtronic, Inc., 496

U.S. 661, 678 (1990) (“Quite obviously, the purpose of [35 U.S.C. § 271](e)(2) and

(e)(4) is to enable the judicial adjudication upon which the ANDA and paper NDA



                                          9
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 10 of 39



schemes depend.”). And because that fix would enable the resolution of pre-launch

patent disputes only if the brand manufacturer learns that an applicant has

submitted a Paragraph IV certification (and so can be sued), Hatch-Waxman

naturally required generic applicants to notify the brand manufacturer and any

registered patentee(s) when they submit Paragraph IV certifications to FDA. 21

U.S.C. § 355(j)(2)(B)(i)-(ii).   Where an ANDA applicant submits a Paragraph IV

certification in its original ANDA, such notice must be provided “not later than 20

days after the date … [on] which [FDA] informs the applicant that the application

has been filed.”      Id. § 355(j)(2)(B)(ii)(I).   And where an applicant submits a

Paragraph IV certification by amending a previously-filed ANDA, it must notify the

innovator “at the time at which the applicant submits the amendment or

supplement” to FDA. Id. § 355(j)(2)(B)(ii)(II).

       19.     Because the whole point of Hatch-Waxman’s patent-submission,

patent-listing, Paragraph IV certification, and Paragraph IV notice provisions is to

resolve patent disputes before FDA approval, the statute incentivizes brand

manufacturers to sue as soon as they receive the legally-required notice. Indeed,

the entire Paragraph IV scheme is keyed to the innovator’s receipt of the legally-

required notice. Where the brand manufacturer sues within 45 days of receiving

the legally-required notice, FDA may not approve the ANDA until 30 months after

the brand manufacturer receives the legally-required notice.             21 U.S.C.

§ 355(j)(5)(B)(iii). This incentive is known as a “30-month stay.” Eli Lilly & Co. v.

Teva Pharms. USA, Inc., 557 F.3d 1346, 1348-49 (Fed. Cir. 2009).          Where, by



                                             10
               Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 11 of 39



contrast, the brand manufacturer declines to file suit, the generic applicant can

itself initiate a declaratory-judgment action to obtain certainty about its rights—but

only after 45 days have elapsed from the brand manufacturer’s receipt of the

legally-required notice. 21 U.S.C. § 355(j)(5)(C)(i)(I)(aa). Whether such litigation is

initiated by the brand manufacturer or generic applicant, however, an applicant

that prevails in the district court (like Teva did here) can obtain FDA approval

immediately—even if a 30-month stay otherwise would bar approval; even if the

challenged patent won’t expire for several years; and even if an appeal is pending.

Id. at § 355(j)(5)(B)(iii).

                 3.    The 180-Day Exclusivity Reward

         20.     Because Paragraph IV certifications are all about producing potential

litigation over a challenged patent, bona fide Paragraph IV applicants necessarily

assume significant risks. Beyond making the initial investments needed to develop

either    a     non-infringing   formulation    that   meets   the   statute’s   “sameness”

requirements or a viable legal challenge to a listed patent, valid Paragraph IV

applicants must be prepared to defend their proposed product in years of costly

patent litigation. But because successful patent challenges can open the market to

early generic competition, Congress encouraged generic applicants to take on those

risks. To that end, Hatch-Waxman rewards the first generic applicant that submits

a valid Paragraph IV challenge and thereby subjects itself to the risk of

infringement litigation with a 180-day period of marketing exclusivity during which

FDA may not approve any subsequently-filed ANDA referencing the same brand-

name drug. As the D.C. Circuit has explained, this exclusivity period
                                               11
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 12 of 39



      is a pro-consumer device [that] Congress has chosen to induce
      challenges to patents claimed to support brand drugs. The statute
      thus deliberately sacrifices the benefits of full generic competition at
      the first chance allowed by the brand manufacturer’s patents, in favor
      of the benefits of earlier generic competition, brought about by the
      promise of a reward for generics that stick out their necks (at the
      potential cost of a patent infringement suit) by claiming that patent
      law does not extend the brand maker’s monopoly as long as the brand
      maker has asserted.

Sebelius, 595 F.3d at 1318.

      21.     Needless to say, such “[m]arketing exclusivity is valuable.” Teva v.

Leavitt, 548 F.3d at 104. By allowing the first generic patent challenger to enter the

market without competition for six months, this exclusivity can be worth tens (or

even hundreds) of millions of dollars when it comes to top-selling drugs like

Restasis®—for which brand manufacturer Allergan, Inc.’s net revenues exceeded

$1.4 billion in 2017. Allergan Reports Solid Finish to 2017 with 12% Increase in

Fourth Quarter GAAP Net Revenues to $4.3 Billion, Feb. 6, 2018, available at

https://tinyurl.com/AllerganEarningsRelease (last visited Oct. 16, 2018) (reporting

$1,412,300,000 in 2017 net revenues from U.S. sales of Restasis®).

                    a.      The Pre-MMA 180-Day Exclusivity Provisions

      22.     Before     Congress   enacted    the   MMA   in   2003,   Hatch-Waxman

established this 180-day exclusivity reward by delaying FDA approval of any ANDA

that “contains a [Paragraph IV] certification … and is for a drug for which a

previous [ANDA] has been submitted under this subsection cont[ain]ing such a

certification” until 180 days after the first Paragraph IV challenger either prevailed

in its patent case or began selling its drug. 21 U.S.C. § 355(j)(5)(B)(iv) (pre-2003).

Given the central role that notice of a Paragraph IV certification plays in making

                                              12
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 13 of 39



Hatch-Waxman’s litigation engine work, FDA consistently held that Paragraph IV

certifications are legally invalid—and so cannot qualify an applicant for 180-day

exclusivity—unless the applicant timely notifies the brand manufacturer of its

Paragraph IV certification in accordance with the statute’s mandatory notice

requirements:

      [T]he statute makes the first applicant to submit a paragraph IV
      certification to a patent eligible for exclusivity, and it also requires
      that the ANDA applicant give notice. [In determining] the relevant
      date for exclusivity purposes…, the agency will look to the date that
      [the first applicant] actually sent the required notice, since this is the
      date upon which [the first applicant] effectively met the statutory
      requirements by having both submitted a paragraph IV certification
      and sent notice of the submission.

Letter from G. Buehler to ANDA Applicants for Gabapentin (the “Gabapentin

Letter Decision”) at 7-8 (Jan. 28, 2003).

      23.     This structural interpretation of the law was challenged, but both this

Court and the D.C. Circuit affirmed FDA’s position as appropriately recognizing

that Hatch-Waxman’s patent-listing, patent-certification, Paragraph IV notice, and

180-day exclusivity provisions are inextricably intertwined.      TorPharm, 260 F.

Supp. 2d at 80 (affirming FDA’s decision as recognizing “that notice and

certification must occur together, and therefore refus[ing] to give legal recognition

to one act until the other has been effectuated as well”), aff’d Purepac, 354 F.3d at

888-89. Since that time, FDA repeatedly has affirmed this interpretation. See, e.g.,

Letter from K. Uhl to Celecoxib ANDA Applicants (the “Celecoxib Letter Decision”)

at 2 n.6 (Apr. 24, 2014) (“[F]or exclusivity purposes ... the agency will look to the

date the applicant actually sent the required notice, since that is the date the


                                            13
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 14 of 39



applicant effectively met the statutory requirements by having both submitted a

paragraph IV certification and sent notice of the submission.”).

                     b.     The Post-MMA 180-Day Exclusivity Provisions

       24.     Congress updated the original Hatch-Waxman Act in 2003. Like the

original statute, the MMA grants the first Paragraph IV applicant a 180-day

exclusivity period by barring FDA from approving a subsequently-filed Paragraph

IV ANDA until “180 days after the date of the first commercial marketing of the

drug … by any first applicant.” 21 U.S.C. § 355(j)(5)(B)(iv)(I) (emphasis added).

That term had not appeared in the original statute (which as set forth earlier

awarded exclusivity to the first generic applicant by reference to the submission of

“a previous application cont[ain]ing a Paragraph IV certification”), so the amended

statute defined “first applicant” as “an applicant that, on the first day on which a

substantially complete application containing a [Paragraph IV] certification … is

submitted for approval of a drug, [1] submits a substantially complete application

that [2] contains and [3] lawfully maintains a [Paragraph IV] certification … for the

drug.” Id. § 355(j)(5)(B)(iv)(II)(bb).

       25.     For more than a decade after the MMA’s enactment, FDA declined to

implement the MMA’s amendments through notice-and-comment rulemaking.

Instead, it opted to resolve legal questions that arose under the MMA on a case-by-

case basis, through informal letter rulings—occasionally after seeking comment

from interested parties, but often not.       On February 6, 2015, however, FDA

proposed new regulations that expressly sought to maintain FDA’s pre-MMA rule



                                         14
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 15 of 39



that proper notice of a Paragraph IV certification is necessary to qualify for 180-day

exclusivity—even invoking the D.C. Circuit’s Purepac decision for support:

      [T]he controlling date for purposes of first applicant eligibility is the
      date on which the amendment or supplement to the ANDA containing
      a paragraph IV certification is submitted (i.e., officially received (date-
      stamped) by the OGD Document Room) as long as notice is timely
      provided in accordance with the statute…. If an ANDA applicant
      does not provide notice of a paragraph IV certification [in accordance
      with the applicable statutory deadline for doing so], FDA will
      consider the paragraph IV certification to be effective only as of
      the date that the applicant has both submitted … the
      paragraph IV certification and sent the notice (see Purepac
      Pharmaceutical Co. v. Thompson, 354 F.3d 877 (D.C. Cir. 2004)).

80 Fed Reg. at 6835 (emphasis added).

      26.     FDA didn’t merely announce this rule in the MMA Proposed Rule’s

preamble; it incorporated that rule directly into its proposed regulations: “If an

ANDA applicant’s notice of its paragraph IV certification is timely provided

in accordance with paragraph (b) of this section, FDA will base its

determination of whether the applicant is a first applicant on the date of

submission of the amendment containing the paragraph IV certification.” Id. at

6890 (emphasis added) (proposed 21 C.F.R. § 314.95(d)(2)). Other proposed rules

likewise reflected FDA’s adherence to its pre-MMA position that qualifying for 180-

day exclusivity hinges on timely notice of a Paragraph IV certification. See id. at

6835-36 (proposing rule that ANDA applicants cannot dispatch notice of a

Paragraph IV certification until “the first working day after the day the patent is

listed in the Orange Book” because “the opportunity to be a first applicant with

respect to a patent that is newly listed in the Orange Book (i.e., to submit an

amendment to the ANDA containing a paragraph IV certification and send
                                          15
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 16 of 39



notice of the paragraph IV certification on that same day) could be affected

by, among other things, the time zone in which the ANDA applicant resides”) (citing

proposed 21 C.F.R. §§ 314.95(b)(2) and 314.94(a)(12)(viii)(C)(1)(ii); emphases added).

      27.     After receiving comments, FDA finalized its proposed regulations

without relevant alteration on October 6, 2016. See 81 Fed. Reg. 69580. Indeed,

FDA’s Final Rule expressly reiterated that applicants must dispatch “notice within

the required timeframe … to satisfy the notice requirement of the FD&C Act and,

in the case of a first applicant, to qualify for 180-day exclusivity,” and altered

the text of the relevant regulations only to underscore that first-applicant status

requires “an ANDA applicant’s notice of paragraph IV certification [to be]

timely provided.”      Id. at 69609-10 (emphasis added); see also 21 C.F.R.

§ 314.95(d)(2) (“If an ANDA applicant’s notice of its paragraph IV

certification is timely provided..., FDA will base its determination of whether

the applicant is a first applicant on the date of submission of the amendment

containing the paragraph IV certification.”) (emphasis added).

      28.     By October 2016, then, FDA had adopted formal regulations—through

APA notice-and-comment rulemaking—making clear (A) that, as under the original

statute, post-MMA eligibility for 180-day exclusivity hinges on timely providing the

legally-required notice of a Paragraph IV certification, and (B) that, in determining

whether a Paragraph IV challenger qualifies as an exclusivity-eligible “first

applicant,” an applicant would be credited only, and so long as, it timely provides

notice in accordance with both the MMA and FDA’s regulations.



                                         16
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 17 of 39



      B.      Facts Related to Restasis® and Generic Cyclosporine Products

              1.    Restasis®

      29.     Restasis® (cyclosporine ophthalmic emulsion) is “indicated to increase

tear production in patients whose tear production is presumed to be suppressed due

to ocular inflammation associated with keratoconjunctivitis sicca.” Restasis® Full

Prescribing Information, at l (July 2017 ed.), available at https://www.allergan.com/

assets/pdf/restasis_pi.pdf (last visited October 16, 2018).     FDA first approved

Restasis® on December 23, 2002 under NDA No. 050790, and Allergan initially

listed two patents in the Orange Book: U.S. Patent Nos. 4,839,342 (“the ‘342

patent”), which expired August 2, 2009, and 5,474,979 (“the ‘979 patent”), which

expired May 17, 2014.

              2.    Initial Developments Regarding Teva’s ANDA

      30.     On January 23, 2012, Teva submitted its cyclosporine ANDA to FDA.

At that time, FDA had not yet released any guidance recommending the tests

ANDA applicants should perform or the standards they should satisfy in attempting

to demonstrate BE to Restasis®. Consistent with FDA’s longstanding position that

such guidance is non-binding even when finalized and that applicants always

remain free to use alternative approaches, see 21 C.F.R. § 10.115(d), Teva’s ANDA

thus included substantial data and provided a detailed justification explaining why

its data and analytical methods were sufficient to demonstrate its product’s

chemical equivalence and BE to Restasis®.        Finally, Teva’s ANDA included a

Paragraph III certification to the ‘979 patent, which by then was the only unexpired

patent listed in the Orange Book.

                                         17
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 18 of 39



      31.     Once Teva submitted its ANDA, FDA began its customary pre-filing

review of Teva’s ANDA for “substantial completeness,” which entails a threshold

assessment of whether the as-submitted ANDA is “on its face is sufficiently

complete to permit a substantive review and contains all the information required

by [21 U.S.C. § 355(j)](2)(A).” 21 U.S.C. §355(j)(5)(B)(iv)(II)(cc); see also 21 C.F.R.

§ 314.101(b)(1). That process, however, was plagued by irregularities. On April 19,

2013 (more than a year after Teva submitted its ANDA), FDA requested additional

information from Teva—nearly all of which had been provided in Teva’s original

ANDA.    Letter from M. Shimer to Teva (the “IR”), at 1 (Apr. 19, 2013).            Teva

contacted FDA on May 1, 2013 to discuss the IR, and on May 9, 2013 submitted a

formal response (A) identifying where the original ANDA included the requested

information and (B) either re-providing or summarizing the information already

contained in Teva’s ANDA. Letter from P. Jaworski to K. Uhl (the “IR Resp.”), at

1-6 (May 9, 2013).

      32.     While FDA was considering Teva’s IR Response, the Agency published

its first draft BE guidance document for Restasis®-referencing ANDAs in June

2013. See FDA, Draft Guidance on Cyclosporine (the “June 2013 Draft Guidance”)

(June 2013 ed.). FDA then notified Teva that it was refusing to file (or “receive”)

the   company’s   ANDA     because   Teva’s    January    2012    ANDA     “ha[d]    not

demonstrated bioequivalence [to] the RLD” in accordance with the methods FDA

recommended in its June 2013 Draft Guidance. Letter from W. Rickman & M.




                                          18
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 19 of 39



Shimer to Teva (the “RTR Letter”) at 1 (Sept. 5, 2013). The RTR Letter directed

Teva to “follow the draft guidance” and resubmit its ANDA. Id.

      33.     That development was doubly problematic. First, and as noted above,

such guidance documents aren’t binding even when finalized, and FDA’s review for

substantial completeness is not in any event supposed to evaluate whether a

submitted ANDA actually “demonstrated bioequivalence [to] the RLD.”              Id.

Instead, the relevant question is whether the submitted ANDA is facially

sufficient—meaning that it makes a plausible effort to show BE:

      This assessment [for substantial completeness] does not involve
      evaluating whether the data and information in the ANDA are in fact
      sufficient to demonstrate that the [ANDA] meets a requirement for
      approval, such as bioequivalence. Rather, the assessment involves
      evaluating whether the data and information in the ANDA are the
      types of data and information that could plausibly support an approval
      action and hence merit further review by the Agency.

FDA Docket No. 2015-P-0065-0027, at 39 (Feb. 10, 2016) (emphasis added); see also

21 C.F.R § 314.101(d)(3) (allowing FDA to refuse to receive an ANDA only if “it does

not on its face contain information required”) (emphasis added). FDA’s refusal

even to receive Teva’s ANDA for review because it “has not demonstrated

bioequivalence” violated that rule.

      34.     Second, FDA’s RTR decision jeopardized Teva’s ability to qualify for

180-day exclusivity.   Though Teva’s original ANDA had contained only a non-

exclusivity-qualifying Paragraph III certification to the ‘979 patent, Allergan had

filed a new Restasis®-related patent application with the PTO shortly after FDA

issued its RTR Letter and—while Teva was considering its response to the RTR



                                        19
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 20 of 39



Letter—PTO announced that it would issue U.S. Patent No. 8,629,111 (“the ‘111

patent”) on January 14, 2014. Official Gazette of the PTO (Dec. 12, 2013). Because

Teva believed Allergan’s forthcoming patent was vulnerable to challenge, Teva

naturally wanted to submit a Paragraph IV certification that could qualify it for

exclusivity and enable the company to bring a lower-cost generic version of

Restasis® to market before the ‘111 patent’s scheduled expiry. But if Teva were

forced to submit a new ANDA based on the June 2013 Draft Guidance and another

applicant challenged the ‘111 patent in the interim, Teva would not be eligible for

exclusivity—and indeed could be delayed in launching its generic version of

Restasis® at the conclusion of FDA’s review process.

      35.     On January 13, 2014, Teva therefore asked FDA to vacate its RTR

decision and receive Teva’s previously-submitted ANDA so that the company could

challenge the ‘111 patent as soon as Allergan listed it. Letter from S. Tomsky to K.

Uhl (the “Rescission Request”) at 1-2 (Jan. 13, 2014). Beyond providing a legal

rationale for vacating the RTR decision, Teva informed FDA that it would “begin

submitting Paragraph IV certifications to the ‘111 patent upon issuance, in order to

fully preserve its rights if and when FDA grants the relief requested.” Id. at 2. On

January 14, 2014—the same day that PTO issued the ‘111 patent and Allergan

listed it in the Orange Book—Teva therefore amended its ANDA to include a

Paragraph IV certification to the newly-issued and newly-listed ‘111 patent. Letter

from S. Tomsky to K. Uhl (the “P-IV Amendment”), at 1-2 (Jan. 14, 2014).




                                        20
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 21 of 39



Accordingly, Teva challenged the ’111 patent on the first possible day—i.e., the first

day the ‘111 patent was submitted for listing in the Orange Book.

      36.     Because Teva’s Paragraph IV certification was contained in an

amendment to its previously-submitted-but-not-yet-received ANDA, the statute

ordinarily would have required Teva to notify Allergan of its certification at the

same time it submitted its amendment to FDA. Supra at ¶ 18 (discussing 21 C.F.R.

§ 314.95(d)). But FDA consistently has held that applicants may not dispatch such

notice until FDA receives first an ANDA for review; instead, FDA’s judicially-

affirmed rule is and has been that the legally-required notice will be considered

timely-provided only (and so long as) it is dispatched within 20 days after FDA’s

acknowledgement letter receiving a previously-submitted ANDA for review. See,

e.g., Allergan, Inc. v. Actavis, Inc., Nos. 2:14-cv-638 & 2:14-cv-188, 2014 WL

7336692, *11-12 (E.D. Tex. Dec. 23, 2014) (affirming FDA’s position). Teva’s P-IV

amendment therefore informed FDA that the company would send the legally-

required notice to Allergan and the ‘111 patentees once FDA reversed its RTR

decision and received Teva’s ANDA for review. See P-IV Amendment at 2.

      37.     On June 25, 2015 (some 29 months after Teva submitted its original

ANDA to FDA), the Agency rescinded its RTR Letter—declaring that Teva’s ANDA

in fact had been substantially complete from the outset and concluding “that ANDA

203880 may be received for review as of January 23, 2012 (i.e., the original

submission date).” Letter from J. Young to Teva (the “Rescission Letter”) at 1 (June

25, 2015).    As FDA explained: “FDA has determined that the RTR decision



                                         21
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 22 of 39



erroneously was made [based upon a] product-specific bioequivalence (BE) guidance

Draft guidance on Cyclosporine, which was not publicly available at the time of

ANDA submission.”        Id. at 1.    FDA subsequently issued a formal letter

acknowledging the receipt of Teva’s ANDA, Letter from V. Phung to Teva (the

“Acknowledgement Letter”) (July 9, 2015), and Teva timely notified Allergan and

the ‘111 patentees of its Paragraph IV certification. See Letter from C. Wohlbach to

FDA (the “Patent Amendment”), at 1 (Sept. 8, 2015) (confirming that Teva

dispatched its notices on July 22, 2015 and that Allergan received Teva’s notice on

July 23, 2015). Allergan then sued Teva for infringing the ‘111 patent—meaning

that Teva not only assumed the risks associated with the submission and notice of

its Paragraph IV certification, but in fact realized the very risks that 180-day

exclusivity is intended to reward. Allergan, Inc. v. Teva Pharms. USA, Inc., No.

                                              2
2:15-cv-01455 (E.D. Tex. filed Aug. 24, 2015).

              3.    FDA Proceedings Concerning 180-Day Exclusivity For
                    Cyclosporine ANDAs

      38.     On July 28, 2015, FDA opened a docket regarding 180-day exclusivity

for ANDAs referencing Restasis®. Letter from T. Jetton to ANDA Applicants for

Cyclosporine Ophthalmic Emulsion (the “Cyclosporine Comment Request”), FDA

Docket No. 2015-N-2713 (July 28, 2015). In particular, the Agency for the first time

disclosed that at least one ANDA applicant had attempted to submit a Paragraph


2
 Allergan subsequently obtained several additional patents on Restasis®, which
Teva likewise challenged by Paragraph IV certification. Those patents ultimately
were added to Allergan’s lawsuit, but are not relevant here.


                                         22
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 23 of 39



IV certification to the ‘979 patent before January 14, 2014 (i.e., the date Allergan

listed the ‘111 patent in the Orange Book and Teva submitted its Paragraph IV

certification), “[b]ut the ‘979 patent expired before FDA issued an Acknowledgement

Letter to any applicant with a pending ANDA.” Id. at 3-4. Because this so-called

“‘979 Applicant” never notified Allergan of its certification before that patent

expired, FDA asked cyclosporine ANDA applicants whether the ‘979 Applicant may

have qualified for 180-day exclusivity despite failing to provide the legally-required

notice. Id. at 4.

       39.     The fact that FDA asked that question in July 2015 was puzzling. As

set forth above, FDA proposed its MMA regulations in February 2015, and those

proposed rules expressly and unambiguously provided that “first applicant” status

hinges on providing the legally-required notice. Supra at ¶¶ 25-26. But FDA had

not yet finalized its proposed regulations at the time it opened this docket, and its

request for comments thus ensured that any potentially-affected ANDA applicants

would focus on that aspect of the Proposed Rule. So along with its other comments

on the Proposed Rules, Teva timely submitted comments to the cyclosporine docket

that embraced FDA’s proposal that “‘[n]otice of paragraph IV certification in

accordance with applicable regulations also is necessary for an ANDA applicant to

be eligible for 180-day exclusivity.’” Letter from M. Shumsky to M. Toufanian (the

“Teva Cyclosporine Comments”) at 8 (Sept. 28, 2015) (quoting 80 Fed. Reg. at 6862).

As Teva explained: “Because the ‘979 Applicant(s) failed to provide a valid notice

prior to the ‘979 patent’s expiration, any putative paragraph IV certification that



                                         23
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 24 of 39



the ‘979 Applicant(s) sent to FDA was incapable of grounding eligibility for

exclusivity; it was a legal nullity given the absence of a valid notice.” Id. at 10

(citing 80 Fed. Reg. at 6862).

              4.    FDA Promulgates Its MMA Regulations—And Then
                    Reneges On Them

      40.     On   October   6,         2016,   FDA   finalized   its   MMA-implementing

regulations—expressly maintaining its proposed rule that eligibility for 180-day

exclusivity hinges on the provision of a valid Paragraph IV notice to the brand

manufacturer. Supra at ¶ 27. With FDA having made clear that the ‘979 Applicant

could not have qualified for 180-day exclusivity, and thus that Teva had qualified

for 180-day exclusivity by virtue of its Paragraph IV certification to the ‘111 patent,

Teva prioritized its cyclosporine ANDA with the aim of launching the product, with

exclusivity, at the earliest opportunity. On October 16, 2017, Teva won its patent

litigation with Allergan—securing a district court decision declaring Allergan’s

asserted patents to be invalid and thereby opening the market to competition years

before those patents were set to expire. Allergan, Inc. v. Teva Pharms. USA, Inc.,

Case No. 2:15-cv-1455-WCB, 2017 WL 4803941 (E.D. Tex. Oct. 16, 2017) (Bryson,

                                    3
Cir. J., sitting by designation).        While Teva continued to work on perfecting its

pending ANDA in proceedings before the Agency, Health Canada—FDA’s Canadian

counterpart—approved Teva’s Canadian application in May 2018 for the same

3
  Allergan timely noticed an appeal to the U.S. Court of Appeals for the Federal
Circuit, and that appeal remains pending. Allergan, Inc. v. Teva Pharms. USA,
Inc., Case No. 18-1130 (Fed. Cir. docketed Nov. 1, 2017).



                                                24
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 25 of 39



formulation Teva is seeking to market here and Teva successfully launched its

product as the first-approved generic version of Restasis® in Canada. Given the

success of that launch, Teva ramped up its production in anticipation of an

imminent U.S. approval with 180-day marketing exclusivity, in full accordance with

FDA’s now-effective MMA regulations. See Decl. of C. Groff ¶ 12 (the “Groff Decl.,”

attached as Exh. A).

      41.     On July 13, 2018, however, FDA blindsided Teva by issuing a letter

decision in another matter holding that ANDA applicants can qualify for 180-day

exclusivity even if they never provide the brand manufacturer with the legally-

required notice of a putative Paragraph IV certification. Letter from C. Pruitt to

ANDA Applicants for Buprenorphine and Naloxone Sublingual Film (the “Letter

Decision”) at 12 (July 13, 2018) (attached as Exh. B). There, as here, a generic

applicant submitted a Paragraph IV certification to a listed patent before any other

applicant had done so, but never provided the brand manufacturer with notice of its

putative Paragraph IV certification. Id. at 6. In addressing whether that applicant

nonetheless qualified for 180-day exclusivity, FDA initially conceded that its MMA

regulations expressly maintained the Agency’s longstanding position that eligibility

for 180-day exclusivity requires timely notice of the exclusivity-qualifying

Paragraph IV certification. Id. at 8 & n.35 (quoting MMA Final Rule, 81 Fed. Reg.

at 69608-10, 69617). But FDA quickly dismissed that fact on the ground that the

MMA regulations principally addressed cases in which a Paragraph IV certification

was submitted via amendment to an ANDA rather than in an original ANDA, id.—



                                        25
                Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 26 of 39



even though exclusivity can be awarded only to a “first applicant,” even though the

MMA defines “first applicant” without regard to whether the potentially-exclusivity-

qualifying certification is contained in an original ANDA or submitted via

amendment, see 21 U.S.C. § 355(j)(5)(B)(iv)(II)(bb), and even though the Agency’s

decision went on to adopt the same rule for both amended ANDAs and original

ANDAs. See Letter Decision at 9-10.

          42.     On the merits, FDA asserted that its new rule was more consistent

with the statute’s language than its duly-promulgated MMA regulations because

the MMA’s definition of “first applicant” allegedly provides that

          there can only ever be one “first day on which a substantially complete
          application containing a paragraph IV certification … is submitted,”
          regardless of whether the applicant that submits its application
          (or an amendment or supplement to its application) on that
          “first day” gives or fails to give timely notice of and/or otherwise
          lawfully maintains its paragraph IV certification.

Id. at 9 (emphasis added).        FDA further asserted that its new rule was more

“consistent with the structure of the MMA” because the statute elsewhere provides

that 180-day exclusivity does not “roll” to a subsequent applicant after the “first

applicant” loses its eligibility for 180-day exclusivity. Id. at 10-11.

          43.     Given the unavoidable implication of that decision for Teva’s

cyclosporine exclusivity in light of the ‘979 Applicant’s failure to notify Allergan of

its Paragraph IV certification, this lawsuit follows. See Teva v. Sebelius, 595 F.3d

at 1308-15 (holding that an alleged first applicant can obtain pre-enforcement

judicial review of a precedential letter decision regarding FDA’s 180-day exclusivity

rules).


                                            26
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 27 of 39




                                   CAUSE OF ACTION
                            (Violations of the APA and FDCA)

      44.     Teva repeats and incorporates by reference the allegations contained

in paragraphs 1-43 above.

      45.     It is well settled that “an agency seeking to repeal or modify a

legislative rule promulgated by means of notice and comment rulemaking is

obligated to undertake similar procedures to accomplish such modification or

repeal.” Am. Fed’n of Gov’t Emps., AFL-CIO v. Fed. Labor Relations Auth., 777 F.2d

751, 759 (D.C. Cir. 1985). Accordingly, once an agency promulgates a rule through

notice-and-comment rulemaking, it can undo the rule only through notice-and-

comment rulemaking. Cent. Texas Tel. Co-op., Inc. v. FCC, 402 F.3d 205, 211 (D.C.

Cir. 2005) (“If a ‘second rule repudiates or is irreconcilable with [a prior legislative

rule], the second rule must be an amendment of the first; and, of course, an

amendment to a legislative rule must itself be legislative.’”) (quoting Am. Mining

Cong. v. Mine Safety & Health Admin., 995 F.2d 1106, 1109 (D.C. Cir. 1993), with

alterations in original).

      46.     That rule controls here.      After a multiyear notice-and-comment-

rulemaking process, FDA formally promulgated legislative rules implementing the

MMA’s 180-day exclusivity, first-applicant, and Paragraph IV notice provisions

through notice-and-comment rulemaking. FDA detailed its considered views in its

February 2015 Proposed Rule, where it addressed qualification for 180-day

exclusivity under the MMA and expressly confirmed its longstanding rule that


                                           27
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 28 of 39



“[n]otice of paragraph IV certification in accordance with applicable regulations also

is necessary for an ANDA applicant to be eligible for 180-day exclusivity based upon

a paragraph IV certification.” 80 Fed. Reg. at 6862. The Agency then received

scores of comments on the proposed rules, including comments relating to the

definition of “first applicant.” See MMA Final Rule, 81 Fed. Reg. at 69580, 69591,

69594–95 (summarizing comments). And while its proposed rules were pending,

FDA solicited and received additional comments about this issue, from the

applicants it knew would be affected by its final rule in this particular matter. See

Cyclosporine Comment Request and Docket No. FDA-2015-N-2713.

      47.     After considering the entirety of the record it assembled, FDA

promulgated a final rule that explicitly and unambiguously maintained the

Agency’s longstanding rule that applicants are “required to []send notice within the

required timeframe after the … ANDA has been … received” in order “to qualify for

180-day exclusivity.” Id. at 69609. Having thus promulgated final rules through

notice-and-comment rulemaking, in which it unambiguously declared that an

ANDA applicant cannot qualify for 180-day exclusivity unless it sends the legally-

required notice of its Paragraph IV certification, FDA could not lawfully retreat

from that position without conducting a new round of notice-and-comment

rulemaking. See, e.g., Cent. Texas Tel. Co-op., 402 F.3d at 211.

      48.     Even so, FDA’s Letter Decision adopted precisely the opposite position

from the one taken in its MMA regulations—namely, that notice of a Paragraph IV

certification is not required to qualify for 180-day exclusivity, and that the first



                                         28
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 29 of 39



ANDA applicant which submits a Paragraph IV certification to its substantially

complete ANDA qualifies for 180-day exclusivity “regardless of whether the

applicant that submits its application (or an amendment or supplement to its

application) on that first day gives or fails to give timely notice of and/or otherwise

lawfully maintains its paragraph IV certification.” Letter Decision at 9 (internal

quotation omitted).

      49.     FDA’s Letter Decision therefore was issued “without observance of

procedure required by law,” 5 U.S.C. § 706(2)(D), and Teva is entitled to both

declaratory and injunctive relief barring FDA from taking any action to enforce or

apply its Letter Decision. Id. § 706(2); see also 28 U.S.C. § 2201(a); id. § 2202.

      50.     FDA’s Letter Decision violates the APA decisionmaking requirements

in a second way: In abrogating the Agency’s MMA’s regulations, it failed to

mention—much less consider—the affected parties’ reliance interests. That is fatal.

While “[a]gencies are free to change their existing policies as long as they provide a

reasoned explanation for the change” and “‘show that there are good reasons for the

new policy,’” they must also “be cognizant that longstanding policies may have

‘engendered serious reliance interests that must be taken into account.’” Encino

Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125–26 (2016) (quoting FCC v. Fox

Television Stations, Inc., 556 U.S. 502, 515 (2009)).             “[A]n ‘[u]nexplained

inconsistency’ in agency policy” is “arbitrary and capricious” by definition. Id. at

2126 (quoting Nat’l Cable & Telecomm. Assn. v. Brand X Internet Servs., 545 U.S.

967, 981 (2005)); see also Fox Television, 556 U.S. at 515 (“An agency may not, for



                                           29
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 30 of 39



example, depart from a prior policy sub silentio or simply disregard rules that are

still on the books.”) (citing United States v. Nixon, 418 U.S. 683, 696 (1974)).

      51.     FDA failed to account for those interests here. For nearly two decades,

the Agency consistently has conditioned eligibility for 180-day exclusivity on the

first applicant’s delivery of a valid Paragraph IV notice to the brand manufacturer

and patentees. See supra at ¶¶ 22-23. And for more than a decade, the courts have

embraced that rule. See, e.g., Purepac, 354 F.3d 877. This rule’s longstanding

pedigree in turn has engendered weighty reliance interests. As set forth above, 180-

day exclusivity plays a crucial role in the Hatch-Waxman scheme by incentivizing

generic applicants to assume risks they otherwise might forego—namely, to subject

themselves to years of costly patent litigation based on the prospect of an exclusive

launch. Teva v. Sebelius, 595 F.3d at 1318 (explaining that 180-day exclusivity is

designed “to induce challenges to patents … by the promise of a reward for generics

that stick out their necks (at the potential cost of a patent infringement suit).”).

This longstanding and repeatedly-reaffirmed rule in turn has assured applicants

like Teva that the exclusivity reward they earned by “sticking out their necks … at

the potential cost of a patent infringement suit,” id., cannot be undone by a stealth

applicant who never notifies the brand manufacturer of its patent challenge and so

assumes none of the risks Congress sought to reward (and Teva actually realized).

      52.     FDA cast no doubt on the vitality of its longstanding approach in the

10-plus years between the MMA’s enactment in 2003 and Teva’s submission of a

Paragraph IV certification to the ‘111 patent in January 2014. And any abstract



                                           30
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 31 of 39



questions that could have been raised were settled during FDA’s MMA notice-and-

comment rulemaking—when its Proposed Rule expressly re-affirmed FDA’s

longstanding position (even citing Purepac for support, 80 Fed. Reg. at 6835), and

its Final Rule formally maintained that position after receiving comments both in

the cyclosporine docket and in response to the Proposed Rule.        81 Fed. Reg. at

69610.

      53.     Interested parties thus had every reason to think this issue was settled

and proceed accordingly. For Teva, that meant prioritizing its cyclosporine ANDA

at all costs. As set forth in the accompanying Declaration of Carrie Groff, Teva not

only placed significant “orders for supplies and components necessary to support the

launch of its generic Restasis® product with 180-day exclusivity,” but “made

significant investments to expand its production capacity at the planned

manufacturing site for this product—including the design, build, installation,

qualification, and validation of an additional production line that was required to

support an exclusive launch for generic Restasis® and which Teva purchased in

reliance on FDA’s longstanding position and recently promulgated regulations

regarding 180-day exclusivity.” Groff Decl. ¶ 11. Moreover, Teva diverted legal,

regulatory, planning, and management resources from other matters to focus on

launching its generic Restasis® product with exclusivity, even “alter[ing] its plans

for at least one other product in order to focus its limited resources and plant

capacity on producing sufficient quantities of generic Restasis® to support a launch

of this product with 180-day exclusivity.” Id. at ¶ 12.



                                          31
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 32 of 39



       54.      Yet FDA’s sudden decision to jettison decades of recently-reaffirmed

precedent yanked the rug out from under Teva without even mentioning the

significant reliance interests its longstanding policy had engendered, much less

“tak[ing] into account” those interests and “show[ing] that there are good reasons

for” retroactively applying its new rule to events that were set in motion years

earlier.     Encino Motorcars, 136 S. Ct. at 2125-26 (internal quotations omitted).

FDA’s failure to comply with this aspect of the APA’s decisionmaking requirements

independently entitles Teva to both declaratory and injunctive relief barring FDA

from taking any action to enforce or apply its Letter Decision. Id. § 706(2); see also

28 U.S.C. §§ 2201(a), 2202.

       55.      Finally, FDA’s Letter Decision conflicts with the plain text, broader

incentive structure, and legislative intent of the FDCA and therefore is “arbitrary,

capricious, an abuse of discretion of otherwise not in accordance with law,” 5 U.S.C.

§ 706(2)(A), and/or “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right.” Id. § 706(2)(C). As set forth above, the MMA requires a

generic applicant to do three things in order to become a “first applicant” that is

eligible for 180-day exclusivity: It must “[1] submit[] a substantially complete

application that [2] contains and [3] lawfully maintains a [Paragraph IV]

certification.” 21 U.S.C. § 355(j)(5)(B)(iv)(II)(bb) (defining “first applicant”); see also

id. § 355(j)(5)(B)(iv)(I) (awarding exclusivity only to a “first applicant”). By linking

these requirements with the conjunctive word “and,” the MMA’s plain language

makes clear that an applicant can qualify for 180-day exclusivity only if it satisfies



                                            32
             Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 33 of 39



each of these conditions—and, thus, that an ANDA applicant who fails to complete

any one of those three steps cannot be a “first applicant” that qualifies for

exclusivity. See, e.g., Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550

U.S. 516, 527-28 (2007) (reading the word “and” conjunctively and explaining that

any alternative reading “would make no sense”); Crooks v. Harrelson, 282 U.S. 55,

58 (1930) (explaining that Congress’s use of the word “and” is conjunctive “in its

ordinary sense”).

      56.      That means an ANDA applicant seeking to qualify for 180-day

exclusivity as a “first applicant” must do more than merely (1) submit a

substantially complete ANDA that (2) contains a Paragraph IV certification. It

must also (3) “lawfully maintain” that Paragraph IV certification.          Any other

approach writes the “lawful maintenance” requirement out of the statute and

thereby violates the cardinal rule of statutory interpretation: that “a statute should

be construed so that effect is given to all of its provisions, so that no part will be

inoperative or superfluous, void or insignificant.” Corley v. United States, 556 U.S.

303, 314 (2009) (internal quotation and alteration omitted); see also N.L.R.B. v. SW

General, Inc., 137 S. Ct. 929, 941 (2017) (rejecting agency’s interpretation of a three-

part statutory standard because it “makes the first requirement superfluous, a

result we typically try to avoid”) (citing Williams v. Taylor, 529 U.S. 362, 404 (2000)

(“It is ... a cardinal principle of statutory construction that we must give effect, if

possible, to every clause and word of a statute.”) (internal quotation marks

omitted)).



                                          33
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 34 of 39



      57.     There is no dispute over what it takes to “lawfully maintain” a

Paragraph IV certification: The applicant must comply with all requirements for

Paragraph IV certifications, including the legal requirement to notify the brand

manufacturer and patentees of its certification. Again, the Agency has made that

clear for more than a decade. See, e.g., Gabapentin Letter Decision at 7 (“[T]he

statute makes the first applicant to submit a paragraph IV certification to a patent

eligible for exclusivity, and it also requires that the ANDA applicant give

notice [of its certification].”) (emphasis added). And nothing in the MMA alters

or undermines those legal requirements.        Just as the original statute required

applicants to notify the brand manufacturer and patentee(s) of their Paragraph IV

certifications, the MMA requires applicants to do so. 21 U.S.C. § 355(j)(2)(B). And

just as the rest of the original statute turned on the applicant’s notice, so too does

the MMA. See, e.g., id. § 355(j)(5)(B)(iii) (30-month stay in brand-initiated patent

infringement litigation pegged to receipt of notice); id. § 355(j)(5)(C)(i)(I)(aa) (ANDA

applicant cannot file declaratory judgment action until notice has been provided

and the 45-day automatic stay clock expires); 35 U.S.C. § 271(e)(5) (same).

      58.     Despite the plain language of the MMA’s “first applicant” definition,

and notwithstanding the fact that the MMA’s broader Paragraph IV scheme is

pegged to delivery of the legally-required notice (and indeed can function only if

such notice is provided), FDA’s Letter Decision held that the first applicant who

submits a Paragraph IV certification to the Agency qualifies for 180-day exclusivity

“regardless of whether the applicant … gives or fails to give timely notice of and/or



                                          34
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 35 of 39



otherwise lawfully maintains its paragraph IV certification.” Letter Decision at 9;

see also id. at 6 (holding that applicant “qualified as a ‘First Applicant’” even though

“it had not given notice to the NDA holder or patent owner”).

      59.     The rule set forth in FDA’s Letter Decision not only conflicts with the

text and structure of the statute; it undermines the clear legislative intent

underlying the 180-day exclusivity reward. As this Complaint has taken pains to

explain, the whole point of the statute’s intertwined patent-submission, patent-

listing, Paragraph IV certification, Paragraph IV notice, patent-litigation, and 180-

day exclusivity provisions is to incentivize generic applicants to take the risks

necessary to lift the shadow of uncertainty cast by an innovator’s patents and,

where an applicant’s challenge succeeds, break the patent logjam so that generic

competition can begin before the innovator’s patents otherwise would allow. Teva v.

Sebelius, 595 F.3d at 1318 (explaining that 180-day exclusivity “is a pro-consumer

device [that] Congress has chosen to induce challenges to patents claimed to

support brand drugs [by] reward[ing] generics that stick out their necks (at the

potential cost of a patent infringement suit)”); Teva v. Leavitt, 548 F.3d at 106 (“The

legislative purpose underlying paragraph IV is to enhance competition by

encouraging generic drug manufacturers to challenge the patent information

provided by NDA holders in order to bring generic drugs to market earlier.”).

      60.     FDA’s Letter Decision turns the statute’s incentive structure upside

down. Despite the courts’ longstanding recognition that the whole point of Hatch-

Waxman’s exclusivity regime is to reward applicants who risk litigation, FDA’s



                                          35
            Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 36 of 39



Letter Decision (A) rewards applicants who do not comply with the statute’s

requirements, assume no risk of litigation from their actions, and thus cannot do

what the statute is designed to do, with eligibility for 180-day exclusivity, while (B)

denying that reward to an applicant which, like Teva here, does precisely what the

statute requires before anyone else, successfully breaks the patent logjam, and

opens the market to early generic competition.        That is why, until now, FDA

consistently maintained that 180-day exclusivity hinges on the submission of a

valid Paragraph IV certification and corresponding notice to the innovator

(including in its MMA rulemaking).       And it is why, to this day, FDA has not

articulated any explanation for why abandoning its longstanding position comports

with the statute’s whole text, its incentive structure, and unmistakable legislative

intent.

      61.     Despite the procedural and substantive flaws in its Letter Decision,

FDA already has applied that Decision to divest Teva of its statutory right to 180-

day exclusivity for at least one other ANDA product, and there is no question that,

absent the declaratory and injunctive relief requested herein, its Letter Decision

vitiates Teva’s right to 180-day marketing exclusivity for this product. Teva thus

will suffer substantial and irreparable harm absent the granting of the requested

relief, in the form of a lost statutory right, lost sales and decreased market share.

Indeed, as both this Court and the D.C. Circuit have recognized, immediate judicial

review of the Letter Decision and the entry of the declaratory and injunctive relief

requested in this Complaint are imperative precisely because “‘a first applicant’s



                                          36
           Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 37 of 39



loss of its statutory entitlement to the 180–day exclusivity period is irreparable

because once lost ‘it cannot be recaptured.’” Mylan, 910 F. Supp. 2d at 313 (quoting

Apotex, 2006 WL 1030151, at *17, aff’d, 449 F.3d 1249 (D.C. Cir. 2006)); Teva v.

Sebelius, 595 F.3d at 1311 (explaining that “the exclusivity reward … is time-

sensitive” and that “‘loss of [the] officially sanctioned head start [is] an injury that

would not be remediated by [its] securing 180 days of exclusivity later on”) (internal

quotation omitted).


                              PRAYER FOR RELIEF

      WHEREFORE, Teva respectfully requests that this Court:

      A. DECLARE that FDA’s Letter Decision was issued without observance of

procedure required by law and otherwise is arbitrary, capricious, an abuse of

discretion and not in accordance with law;

      B.   DECLARE that Teva’s Restasis®-referencing ANDA No. 203880 is

entitled to 180-day exclusivity;

      C. ENJOIN FDA from approving any ANDA that references Restasis® as

the RLD and was not substantially complete as of January 14, 2014 and/or for

which the ANDA’s sponsor did not submit a lawfully-maintained Paragraph IV

certification on January 14, 2014; and

      D. GRANT such further relief as the Court may deem just and proper.




                                          37
         Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 38 of 39



Dated: October 17, 2018            Respectfully submitted,

                                   /s Michael D. Shumsky
                                   Michael D. Shumsky (D.C. Bar No. 495078)
                                   Subash Iyer (D.C. Bar No. 1045090)
                                   KIRKLAND & ELLIS LLP
                                   655 15th Street N.W., Suite 1200
                                   Washington, D.C. 20005
                                   (202) 879-5000
                                   (202) 879-5200 fax

                                   Jay P. Lefkowitz, P.C. (D.C. Bar No. 449280)
                                   KIRKLAND & ELLIS LLP
                                   601 Lexington Ave.
                                   New York, NY 10022
                                   (212) 446-4800
                                   (212) 446-4900 fax

                                   Counsel for Teva Pharmaceuticals USA, Inc.




                                     38
          Case 1:18-cv-02394 Document 1 Filed 10/17/18 Page 39 of 39



                         CERTIFICATE OF SERVICE

      The undersigned certifies that on this 17th day of October, 2018, he caused a

copy of the foregoing COMPLAINT to be served upon the following attorneys by

electronic mail.


      Robert P. Charrow
      General Counsel
      U.S. Department of Health and Human Services
      200 Independence Ave., S.W.
      Room 713-F
      Washington, D.C. 20201
      (202) 690-7741
      robert.charrow@hhs.gov

      Counsel for Defendant Alex M. Azar II

      Stacy Cline Amin
      Chief Counsel, U.S. Food and Drug Administration
      10903 New Hampshire Ave.
      Building 31, Room 4536
      Silver Spring, MD 20993-0002
      stacy.amin@fda.hhs.gov

      Counsel for Defendants Scott Gottlieb, M.D. and FDA

      Formal service on all required parties will follow once the Clerk signs and

returns the summonses that are being submitted simultaneously with the filing of

this COMPLAINT.


                                      /s Michael D. Shumsky

                                      Michael D. Shumsky
                                      Counsel for Teva Pharmaceuticals USA, Inc.
